DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1 and 6 are objected to because of the following informalities:  
In reference to claim 1, in lines 13-15 to delete “, the stain εa being the strain on the surface of the structure on the side of the first film layer, the strain εb being the strain on the surface of the structure on the side of the second film layer”, given that lines 8-11 already recite this limitation.  Appropriate correction is required.
In reference to claim 6, in line 6 after “the” and before “cells”, insert “tubular”, in order to ensure consistency in the claim language. Appropriate correction is required.
Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2 and 4-7 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Masymura et al. (WO 2019/186970).
	It is noted that when utilizing WO 2019/186970, the disclosures of the reference are based on US 2021/0053511 which is an English language equivalent of the reference. Therefore, the paragraphs cited with respect to WO 2019/186970 are found in US 2021/0053511.
In reference to claims 1-2 and 4-7, Masumura teaches an automobile component having a multilayer structure, the automobile component is useful for a sound absorbing cover component of a noise generating source such as a floor carpet, a floor spacer, a trunk trim, a trunk floor, a dash insulator and an undercover ([0008]; [0076]) (corresponding to a vehicle interior material
having a multilayer structure). The multilayer structure comprising: a core layer in which tubular
cells are arranged in a plurality of rows, wherein each of the cells has a closed surface at one end
and an open end at another end, the internal space of the each cell is in communication with the
outside by the open end of the cell, the open ends of the cells are arranged on both sides of the
core layer such that rows of the open ends of the cells are in every other row ([0008])
(corresponding to a hard core layer having a hollow portion inside; the core layer has a
structure in which tubular cells are arranged in a plurality of rows; each of the cells in the core
layer has a closed surface at one end and an open end at another end, the open ends of the cells
each allow an internal space of the cell to be in communication with an outside, and the open
ends of the cells are arranged on both sides of the core layer such that rows of the open ends of
the cells are in every other row). The thickness of the entire core layer is in the range of 5 mm to 30 mm ([0036]) (corresponding to the core layer has a thickness of at least 10.5 mm).
Masumura further teaches a trunk trim having the multilayer structure including the core layer made of polypropylene resin having a thickness of 10 mm, a resin film layer (i.e., second film layer) having a thickness of 0.05 mm with apertures in a staggered arrangement, and a three-layer structure adhered on the automobile-inner-side of the core layer and a 0.1 mm-thick non-apertured resin film layer (i.e., first film layer) adhered on the back side of the core layer, and a spunbonded nonwoven fabric (i.e., design layer) made of polypropylene adhered on the non-apertured resin film layer ([0071]; [0036])(corresponding to a design layer provided on one surface side of the core layer; a first film layer provided between the core layer and the design layer; and a second film layer provided on a surface of the core layer on a side opposite to the first film layer; the first film layer or the second film layer has a plurality of apertures penetrating the layer). The automobile component with portions having different thickness, and the maximum thickness portion of the shape has a thickness in the range of 6 mm to 50 mm ([0011]) (corresponding to a thickness h of the structure is less than 20 mm).
Given that the multilayer structure of Masumura is substantially identical to the present
claimed vehicle interior material in structure and composition of each of the core layer, resin
film layer and non-apertured resin film, it is clear that the non-apertured resin film would
inherently have a strain on a surface of the structure on a side of the non-apertured resin film
smaller than a strain on a surface of the structure on a side of the resin film layer and satisfy the
expression 0 < εa × h/(εa + εb) < 5.
Where the claimed and prior art products are identical or substantially identical in
structure or composition, or are produced by identical or substantially identical processes, a
prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d
1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 4-8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Nakajima et al. (JP 2017-151256) (Nakajima).
In reference to claims 1-2, 4 and 6-8, Nakajima teaches a hollow a hollow structural plate used in automobile applications ([0001]-[0002]) (corresponding to a vehicle interior material). The hollow structural plate includes two surface materials and a plurality of hollow portions separated by a standing wall formed at intervals and arranged between the two surface materials ([0011]) (corresponding to a multilayer structure, the material comprising: a hard core layer having a hollow portion inside; a first film layer; and a second film layer).
	Nakajima further teaches the hollow structure includes a plurality of hollow convex portions formed on at least one surface, the convex portions have at least an upper surface portion, a lower surface portion and a cylindrical shape ([0041]) (corresponding to the core layer has a structure in which tubular cells are arranged in a plurality of rows). FIG. 2, provided below, discloses the hollow structure portion 2 includes hollow portions 21 which have an opening portion 212 and a closed upper portion 211 (corresponding to each of the tubular cells in the core layer has a closed surface at one end and an open end at another end, the open end allows an internal space of a cell of the tubular cells to be in communication with an outside, and the open end is arranged on both sides of the core layer such that rows of the open ends of the cells are in every other row).
	Nakajima further teaches the hollow structure portion is sandwiched between two surface materials, the first surface material is a sheet-like material made of a thermoplastic resin ([0050]-[0051]). A sound absorption material and/or a sound insulation material is laminated on the first surface material ([0064]) (corresponding to a design layer provided on one surface side of the core layer; a first film layer provided between the core layer and the design layer). The second surface material is a sheet-like material on an opposite surface of the hollow structure portion from the first surface material (FIG. 2) (corresponding to a second film layer provided on a surface of the core layer on a side opposite to the first film layer).
	Nakajima further teaches the first surface material is sheet made of a thermoplastic resin, the thermoplastic resin is polyethylene or polypropylene ([0051]-[0052]), while the second surface material may have the same material as the first surface material ([0060]) (corresponding to first and second film layers are made of the same resin film material). Nakajima further teaches the thermoplastic resin forming the surface material can include fillers such as talc, mica and calcium carbonate and chopped strands such as glass, aramid fiber and carbon fiber ([0036]).
Given that Nakajima discloses the first surface material that overlaps the presently claimed first film layer, including being made of a thermoplastic resin including fillers, it therefore would be obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention, to use the thermoplastic resin with a talc filler (i.e., inorganic particles), which is both disclosed by Nakajima and encompassed within the scope of the present claims (corresponding to the first film layer has inorganic particles disposed therein).
Nakajima further teaches the thickness of the first surface material is preferably 0.3 mm or more and the second material has a different thickness from first material ([0058]; [0060]). The thickness of the hollow structure plate is from 1 to 55 mm ([0018]) (corresponding to h of the structure is less than 20 mm) and the height of the standing wall of the hollow structure portion is 15 mm or more ([0030]) (corresponding to the core layer has a thickness of at least 10.2 mm).
Given that Nakajima teaches a hollow structural plate that is substantially identical to the presently claimed vehicle interior material in structure and material, it is clear a strain εa is smaller than a strain εb, the strain εa being a strain on a surface of a structure on a side of the first surface material, the structure having the first surface material, the hollow structure portion and the second surface material other than the sound absorption material and/or sound insulation material, and the strain εb being a strain on a surface of the structure on a side of the second surface material, wherein a relationship among εa, εb and a thickness h of the structure satisfies the expression 0 < εa×h/(εa+εb)<5.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).
While there is no disclosure that the hollow structure plate is a vehicle interior material as presently claimed, Applicants attention is drawn to MPEP 2111.02 which states that “if the body of a claim fully and intrinsically sets forth all the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction”. Further, MPEP 2111.02 states that statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether the purpose or intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim.

    PNG
    media_image1.png
    265
    488
    media_image1.png
    Greyscale
It is the examiner’s position that the preamble does not state any distinct definition of any of the claimed invention’s limitations and further that the purpose or intended use, i.e. a vehicle interior material, recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure which is identical to that set forth in the present claims is capable of performing the recited purpose or intended use.
In reference to claim 5, Nakajima teaches the limitations of claim 1, as discussed above. Nakajima further teaches one of the surface materials includes a plurality of small holes ([0050]) (corresponding to the first film layer or the second film layer has a plurality of apertures penetrating the first film layer or the second film layer).
In reference to claim 10, Nakajima teaches the limitations of claim 1, as discussed above. Nakajima further teaches sealing or covering the end portions of the entire side surface of the hollow structure plate, the material to be sealed or coated is a metal foil ([0019]; [0020]) (corresponding to the first film layer has a metal foil thereon).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Nakajima as applied to claim 1 above, and further in view of Kishi et al. (US 6,045,898) (Kishi).
In reference to claim 9, Nakajima teaches the limitations of claim 1, as discussed above. Nakajima further teaches the first surface material is a sheet-like material, the sheet material is formed of a synthetic resin such as olefin-based resin, while the second surface material may have the same material as the first surface material ([0051]; [0060]]) (corresponding to the first and second film layers are made of the same elastomer film material).
	Nakajima does not explicitly teach the second surface material has rubber particles dispersed therein, as presently claimed. 
	Kishi teaches a prepreg having an excellent self adhesiveness to a honeycomb core, low porosity when used as a skin panel, an excellent surface smoothness due to the low surface porosity and good tackiness and drapability (Abstract). The resin composition of the prepreg includes an additive, the additive plays a role in changing the viscoelasticity of the resin composition for optimizing the modulus of storage rigidity, viscosity and thixotropy (col. 7, lines 58-62). The additive is a solid rubber (col. 7, line 61-62) (corresponding to rubber particles dispersed therein).
	In light of the motivation of Kishi, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the second surface material to include solid rubber additives in the synthetic resin, in order to provide a skin panel having excellent surface smoothness due to the low surface porosity and good tackiness and drapability, and thereby arriving at the presently claimed invention.
Response to Arguments
In response to cancelled claim 3 and amended claim 5, the previous Claim Objections of claim 5 is withdrawn. However, some of the Claim Objections to claim 6 remain, as set forth above, and amended claim 1 necessitates a new set of Claim Objections, as set forth above.

In response to amended claim 6, the previous 35 U.S.C. 112(b) rejections of record are withdrawn. 

In response to amended claim 1, which now recites “a relationship among the strain εa, the strain εb, and a thickness h of the structure satisfies the expression 0 < εa×h/(εa+εb)<5, the strain εa being the strain on the surface of the structure on the side of the first film layer, the strain εb being the strain on the surface of the structure on the side of the second film layer”, it is noted that Nakajima et al (JP 2017-151256) (Nakajima) no longer anticipates the claimed limitations. Therefore, the previous 35 U.S.C. 102(a)(1) rejection over Nakajima are withdrawn from record. 



Applicants primarily argue:
“Nakajima fails to teach or suggest any design layer provided on the first film layer, which is now recited in claim 1 of the present application. Thus, it is not possible to determine which of the two surface materials disclosed in Nakajima corresponds to the first layer of the claimed invention. Nakajima further fails to teach or suggest any specific structure satisfying the expression now incorporated in claim 1. Additionally, claim 1 is amended such that if an additional layer is provided on the second film layer, the structure then intended to include this additional layer as recited in the amended claim.”
Remarks, p. 6
The examiner respectfully traverses as follows:
	Nakajima teaches a sound absorption material and/or a sound insulation material laminated on one surface of the surface material, wherein the one surface maybe the first surface material 31 ([0061]); the sound absorbing material and/or sound insulation material is made of a glass wool, rock wool, non-woven fabric or woven fabric ([0062]). Therefore, it is clear that Nakajima does teach a sound absorption material and/or a sound insulation material (i.e., design layer) laminated on one surface of the surface material, wherein the surface material is the first surface material.
	Given that Nakajima teaches a first surface material and second surface material substantially identical to the presently claimed first film layer and second film layer in structure and composition, it is clear the hollow structure plate of Nakajima would inherently satisfy the expression 0<εa×h/(εa+εb)<5.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  See MPEP 2112.01 (I).
While claim 1 has been amended to recite the structure having the first film layer, the core layer and the second film layer other than the design layer in the vehicle interior material, this does not make the structure require additional layers rather the limitation is interpreted as the second film layer is a layer other than the design layer in the vehicle interior material. 
However, Nakajima teaches a sound absorption material and/or a sound insulation material (i.e., design layer) laminated on one surface of the surface material ([0060]). Therefore, it is clear Nakajima teaches a sound absorption material and/or sound insulation material, first surface material, hollow structure portion, second surface material laminated together in that order. 

Applicant further argues:
“In all examples disclosed in Nakajima, the hollow structural plate has a standing wall height (correspond to a thickness h) of 19.2 mm (See Tables 1 and 2 of Nakajima). Nakajima further discloses that the height of the standing wall is preferably 15 mm or more. (See ¶ [0030] of Nakajima). In such a case in which the hollow structural plate has such a thickness, there must be a substantial difference between the two strains εa and εb to satisfy the expression in amended claim 1, which is not taught nor suggested by Nakajima. The specification of the present application discloses that Test Example 1, in which the second film layer was apertured (i.e., includes at least one aperture), had a difference between strains εa and εb of about 12 µ (i.e., the value of εa/(εa+εb) is 0.49). (See Table 1). Thus, although Nakajima teaches that one of the two surface materials has a plurality of small holes (see ¶ [0050]), the hollow structural plate of Nakajima having a thickness of 15 mm or more would not satisfy the expression 0 < εa×h/(εa+εb) < 5. Further, the specification of the present application discloses that Test Example 7, in which the difference in thickness of the first and second film layers is 6 times, had a difference between strains εa and εb of 119 µ (i.e., the value of εa/(εa+εb) is 0.41). (See Table 1). Although Nakajima teaches that the two surface materials may have different thicknesses (see ¶ [0058], [0060]), the hollow structural plate of Nakajima having a thickness of 15 mm or more would be difficult to satisfy the expression 0 < εa×h/(εa+εb) < 5.
Remarks, p. 6
The examiner respectfully traverses as follows:
While Nakajima may use a hollow structural plate having a height of 19.2 mm in the working examples, Applicant must look to the whole reference for what it teaches. Applicant cannot merely rely on the examples and argue that the reference did not teach others. In re Courtright, 377 F.2d 647, 153 USPQ 735,739 (CCPA 1967).
Further, while Applicant pointed to Example 7 of using surface films with different in thickness of the first and second film layers being 6 times, not only is there not sufficient evidence (i.e., data) that the claimed property would not be able to be achieved with different thickness, e.g., 1.5 times the difference between two surface layers, but the fact remains, Nakajima teaches the first surface material and the second surface material may be the same or different ([0060]).
Therefore, the materials and the structure in Nakajima are substantially identical to the materials and the structure used in the claimed invention, and hence, the strain property in Nakajima would be substantially identical to that presently claimed.

Applicant further argues:
“As described with respect to the present invention, a vehicle interior material satisfying the expression noted above can reduce the formation of wrinkles on a design layer of the vehicle interior material when the vehicle interior material is heat-molded into a predetermined uneven shape (especially when the core layer is very thick)...Nakajima is silent on teaching a way to reduce formation of wrinkles on a design layer provided on the hollow structural plate.”
Remarks, p. 7
“Masumura is silent on teaching a way to reduce the formation of wrinkles on the design layer of the multilayer structure, which is an object of the present invention. Masumura fails to teach or suggest that the structure including the layers other than the design layer among the vehicle interior material satisfies the expression identified above.”
Remarks, p. 8
The examiner respectfully traverses as follows:
While Nakajima and Masumura may or may not be drawn to solving the same problem as the present invention, it is noted, “Mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention. In re Wiseman, 596 F.2d 1019, 201 USPQ 658 (CCPA 1979).” See MPEP 2145 II. Further, the fact that Applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious. See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).

Applicant further argues:
“Masumura discloses that two nonwoven fabric layers provided on both sides of the two resin films (see the first, second, and third embodiments, and Figs. 5 to 7), but fails to teach or suggest providing a nonwoven fabric only on one of the two resin films. Further, Masumura fails to teach or suggest any specific structure satisfying the expression identified above.
In Masumura, all examples of multilayer structure have a core layer sandwiched between two resin films, each resin film having an external nonwoven fabric layer. The nonwoven fabric layer opposite the design layer significantly increases the strain εa. In Examples 1 and 3, the multilayer structure had the two film layers on both sides having the same thickness and being apertured, and thus, the multilayer structure does not satisfy the expression identified above. In Example 4, the film layer on a side of the vehicle interior (i.e., on a side of the design layer) was thinner than the film layer on the other side and was apertured, and thus, this multilayer structure does not satisfy the expression identified above. In Example 2, the film layer on a side of the vehicle interior was not apertured, however, Example 2 included the spunbonded nonwoven fabric layer opposite the design layer, thereby significantly increasing the strain εa. Thus, this multilayer structure does not satisfy the expression identified above. In other words, if this multilayer structure is heat-molded into a predetermined uneven shape, wrinkles on the design layer would be formed.”
Remarks, p. 7-8
The examiner respectfully traverses as follows:
	Firstly, the open transitional language of claim 1, specifically “comprising” in line 2, does not limit the vehicle interior material to only have a hard core, design layer, first film and second film.
	Secondly, as discussed in the rejection set forth above, Masumura teaches a multilayer structure substantially identical to the presently claimed vehicle interior structure in structure and material, thus, it is clear that the non-apertured resin film of Masumura would inherently have a strain on a surface of the structure on a side of the non-apertured resin film smaller than a strain on a surface of the structure on a side of the resin film layer and satisfy the expression 0 < εa×h/(εa + εb) < 5.
Where the claimed and prior art products are identical or substantially identical in
structure or composition, or are produced by identical or substantially identical processes, a
prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d
1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (1).
Thirdly, Applicant must look to the whole reference for what it teaches. Applicant cannot merely rely on the examples and argue that the reference did not teach others. In re Courtright, 377 F.2d 647, 153 USPQ 735,739 (CCPA 1967). The fact remains, the materials and structure of Masumura are substantially identical to the materials and structure used in the claimed invention, and hence, the strain property in Masumura would be substantially identical to the presently claimed.
	Further, it is noted that “the arguments of counsel cannot take the place of evidence in the record”, In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). It is the examiner’s position that the arguments provided by the applicant regarding the nonwoven fabric layer opposite the design layer significantly increases the strain εa must be supported by a declaration or affidavit. As set forth in MPEP 716.02(g), “the reason for requiring evidence in a declaration or affidavit form is to obtain the assurances that any statements or representations made are correct, as provided by 35 U.S.C. 24 and 18 U.S.C. 1001”.
Additionally,  it is not clear how the prior art can disclose the same material and structure as presently claimed comprising the same types and amount of components as presently claimed and not possess the properties claimed. The Office realizes that the claimed properties are not positively stated by the reference. However, the reference teaches all of the claimed ingredients and claimed amounts. Therefore, the claimed properties would be inherently necessarily be capable of being achieved by the prior art. If it is Applicant' s position that this would not be the case: (1) evidence (i.e., data) would need to be provided to support this position; and (2) it would be the Office's position that the application contains inadequate disclosure in that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients and claimed amounts.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mary I Omori whose telephone number is (571)270-1203. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARY I OMORI/Primary Examiner, Art Unit 1784